DETAILED ACTION



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon JPH0537994.

Regarding claim 1, 10 and 11, Nippon teaches an acoustic processing apparatus, comprising: an acquisition section that acquires operation position information of a seat apparatus that operates following a movement of a user (Fig. 3 & pg. 2 line 12-21: listener move the chair and the sensors-306 & 307 detect position); and a sound image localization processor that performs HRTF processing on an audio signal according to the operation position information acquired by the acquisition section, the audio signal being reproduced by a speaker unit provided to the seat apparatus (Fig. 3 & pg. 2 line 12-21: performing HRTF changes to create sound source location changes).  
While Nippon does not explicitly teach sound image localization processing, it does mention sound image location as part of controlling the sound source (pg. 1: “However, in order to keep the sound image location constant with respect to the movement of the head 2, it is particularly necessary to control delta and theta”). Therefore, the claimed invention as a whole would have been obvious 
Regarding claim 3, Nippon teaches wherein the sound image localization processor performs transaural processing such that a sound image localization position is substantially the same even when there is a change in the operation position information (pg. 3 line 13-17: the localization is kept constant even when user move position).  

	Regarding claim 4, Nippon teaches wherein the sound image localization processor performs transaural processing such that a relative position of a sound image with respect to the user is substantially the same even when there is a change in the operation position information (pg. 3 line 13-17: the localization is kept constant even when user move position, which is based on his perspective).  

Regarding claim 5, Nippon teaches wherein the operation position information of the seat apparatus is reclining information that indicates an angle of a backrest included in the seat apparatus (Fig. 3 & pg. 2 line 12-21: listener move the chair and the sensors-306 & 307 detect position).

Regarding claim 8, Nippon teaches further comprising the speaker unit, wherein the speaker unit is provided to a top of a backrest included in the seat apparatus (Fig. 3: loudspeaker-304 on backrest).

Regarding claim 9, Nippon teaches wherein the sound image localization processor includes a filter (pg. 1: “However, in order to keep the sound image location constant with respect to the movement of the head 2, it is particularly necessary to control delta and theta” & Fig. 3 & pg. 2 line 12-21: filter-202, 303).


Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon JPH0537994 in view of McGrath US PG-Pub 2006/0083394.

	Regarding claim 2, Nippon teaches wherein according to the operation position information acquired by the acquisition section and sound image localization processor (Fig. 3 & pg. 2 line 12-21: listener move the chair and the sensors-306 & 307 detect position for sound image localization).
	Nippon failed to teach sound image localization processor performs transaural processing on the audio signal output from the speaker unit.  
	However, McGrath teaches transaural processing on the audio signal output from the speaker unit ([0001]-[0002] & [0098]: using transaural processing to send audio signal through speakers).
	Nippon and McGrath are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because transaural is an alternate equivalent technique to send audio through loudspeakers.

	Regarding claim 12, Nippon teaches an acquisition section that acquires operation position information of a seat apparatus that operates following a movement of a user (Fig. 3 & pg. 2 line 12-21: listener move the chair and the sensors-306 & 307 detect position); and a sound image localization processor that performs sound image localization processing on an audio signal according to the operation position information acquired by the acquisition section, the audio signal being reproduced by a speaker unit provided to the seat apparatus (Fig. 3 & pg. 2 line 12-21: performing HRTF changes to 
	Nippon failed to teach transaural system filter section performing transaural processing on the audio signal output from the speaker unit.  
However, McGrath teaches transaural system filter section performing transaural processing on the audio signal output from the speaker unit  ([0001]-[0002] & [0098]: using transaural processing to send audio signal through speakers).
	Nippon and McGrath are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because transaural is an alternate equivalent technique to send audio through loudspeakers.

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon JPH0537994 in view of Terai US PG-Pub 2006/0274901.

	Regarding claim 6, Nippon teaches sound image localization (Fig. 3 & pg. 2 line 12-21: listener move the chair and the sensors-306 & 307 detect position for sound image localization).
	Nippon failed to teach performs correction processing depending on characteristics of the user.  

	Nippon and Terai are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it provides a better effect to localize sound.

	Regarding claim 7, Nippon teaches sound image localization (Fig. 3 & pg. 2 line 12-21: listener move the chair and the sensors-306 & 307 detect position for sound image localization).
	Nippon failed to teach comprising a characteristics acquisition section that acquires the characteristics of the user.  
	However, Terai teaches comprising a characteristics acquisition section that acquires the characteristics of the user ([0110]: correction filter for user characteristic, which is inputted by the user).
	Nippon and Terai are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it provides a better effect to localize sound.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654